Hammond, J.
Upon the facts found by the judge and those shown on the plan, there is no equity in the case of the plaintiffs. -Both parties have violated the restrictions, and in each case the violation was not wilful but unintentional. In view of these circumstances, the kind and degree of the respective violations and the short time remaining of the -life of the restrictions, it would be plainly inequitable to compel the defendant to move or alter his building at the request of the plaintiffs, the situation of whose building, so far as respects the restrictions, is nearly, if not fully, as objectionable as that of the defendant. See Bacon v. Sandberg, 179 Mass. 396, and authorities cited therein as to the principles which should govern in such a case.

Decree affirmed.